To vacate a resolution whereby relator’s seat in the Common Council had been declared vacant.
Granted June 21, 1882.
Respondents insist, that relator lacked legal capacity to take the office, and that he had subsequently disqualified himself by removing from the ward. The charter makes the council judges of the election and qualification of its members.
Held, that this power expires with the council that admits the member; that the question, whether he had disqualified himself can be tried only by a judicial tribunal, and that mandamus proceedings in such a case have no concern with the legality of his title.